Title: Board of Admiralty to Seth Harding, 2 May 1780
From: Board of Admiralty
To: Harding, Seth


May 2d. 1780Sir
The Board are favoured with your letter of the 28th Ultimo informing them of the arrival of the frigate Confederacy.
As the Masts & Spars wanted for the Confederacy can be furnished here, you are directed immediately to proceed up with the Ship to this place where the most speedy measures will be taken for fitting her out again with all expedition.
I am Sir Your very Hble servant    By Order
John Brown secy
